Case 2:17-cv-11910-MAG-DRG ECF No. 678, PageID.18817 Filed 03/04/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 USAMA J. HAMAMA, et al.,

                Petitioners,                                 Case No. 17-11910
                                                             Hon. Mark A. Goldsmith
 vs.

 REBECCA ADDUCCI, et al.,

             Respondents.
 _______________________________/

                                  ORDER
        PARTIES’ JOINT REQUEST TO ADJOURN TELEPHONE SCHEDULING
                           CONFERENCE (Dkt. 677)

        On March 3, 2021, the parties filed a joint memorandum (i) notifying the Court that the

 U.S. Department of Homeland Security intends to publish new enforcement guidelines by May

 19, 2021 and (ii) requesting that the Court adjourn the telephone status conference set for today,

 March 4, 2021. The request is granted, and the telephone status conference is hereby adjourned.

 Within five days of publication of the new enforcement guidelines, the parties shall file a joint

 notice informing the Court of the publication, so that a new telephonic conference or other

 proceedings can be scheduled.

        SO ORDERED.

 Dated: March 4, 2021
        Detroit, Michigan                                    s/Mark A. Goldsmith
                                                             MARK A. GOLDSMITH
                                                             United States District Judge
